Case 4:20-cv-00052-TWP-DML Document 12-1 Filed 07/01/20 Page 1 of 4 PagelD #: 58

06/23/2020

Name: Eddie M. Green Jr.
Case Number: 4:20-cv-00052

To the United States District Court for the Southern District of Indiana

New Albany Division this particular exhibit will show that the defendant did receive the
summons dated 3/2/2020 and his attorney J. Christopher Jaczko acknowledges court
documents of said summons to his client Ara Yavruyan and Chain Vault Inc.

OFFER OF PROOF — EXHIBIT

Exhibit#A _ United States postal letter dated 11 March 2020 from the law firm of
Procopio 12544 High Bluff Drive, Suite 400 San Diego, CA 92130

J. Christopher Jaczko who says he represents Ara Yavruyan and Chain Vault Inc. in the patent
infringement case which acknowledges receipt of summons.

| think this is important to my case because according to the docket information 4:20-cv-00052
on line there has not been a response to the summons.

Respectfully Submitted, 06/23/2020
Eddie M. Green Jr.

1415 East 8" St. Jeffersonville IN 47130
Email:smartsafetytechnology@gmail.com

Cell phone (812) 557-6428
— ee

 
 

SA DIE

C8 O20

Pr Ocopio 3 MAR Be

_l
$2544 High Bluff Drive, Suite 400
Gan Diego, CA 92130

ment 12-1 Filed 07/01/20 Page 2 of 4 PagelD #: 59

 

Eddie M. Green, Jr.
1415 East 8th Street
Jeffersonville, IN 47130

Case 4:20-cv-00052-TWP

woh eee ot ee
ae. FS i ee ee
er ale See” fees” nas See wie eee

 

Coty

 
Case 4:20-cv-00052-TWP-DML Document 12-1 Filed 07/01/20 Page 3 of 4 PagelD #: 60
PROCOPIO

a ee ee, pet
Pr OCOp10 12544 High Bluff Drive
_— Suite 400
—_ San Diego, CA 92130
¥. 858.720.6300
F, 619.236.0398

J. CHRISTOPHER JACZKO
P, 619.906.5748
chris. jaczko@procopio.com

AUSTIN

DEL MAR HEIGHTS
PHOENIX

SAN DIEGO
SILICON VALLEY

 

Mareh 11, 2620

Eddie M. Green, Jr.
1415 East Sth Street
Jeffersonville, IN 47136

RE: Eddie M. Green, Jr. v. Ara Yavruyan and Chain Vault Inc.
United States District Court, SD Indiana Case No. 4:20-¢v-00052-TWP-DML

Dear Mr. Green:

We represent Ara Yavruyan and Chain Vault, Inc. (collectively, “Chain Vault”). We write in response to
your letter dated February 28, 2020 to Chain Vault, which included @ courtesy copy of your complaint in
the above-referenced litigation.

Please be advised that as discussed below our client does not infringe on any valid claim of United States
Patent No. 9,940,796 (the “796 Patent”). Equally important, however, at this point is that should you
attempt to proceed with the above-referenced litigation, Chain Vault will vigorously defend itself. This
includes, among other things, seeking to have the complaint dismissed for your failure to comply with the
well-settled standards governing pleading a claim of patent infringement and for filing the action in an
improper venue. Specifically, under controlling pririciples of federal law, the Southern District of Indiana.
is not a venue where our client can: be sued for patent infringement.

As to your claim of infringement, although your complaint does not provide any factual basis upon which
you base your assertion that Chain Vault infringes the claims of the 796 Patent, our review of the patent
leads to the inescapable conclusion that Chain Vault's Intelicone product does not infringe the patent in
any way. In order for a patent claim to be infringed, each and every limitation of the claim must be found
in the allegedly infringing, product. At least the highlighted limitations of claim | indicated below are not
included in Chain Vault's Intelicone products and therefore cannot infringe the claims of the ‘796 Patent.

L. A wet floor safety sign device especially made for the blind and the hearing impaired

comprising of at least two rigid panels, an automatic on/off switch disposed at a location

where at least two of the said at least two rigid panels meet for automatically activating

procopio.com

CoP

 
Case 4:20-cv-00052-TWP-DML Document 12-1 Filed 07/01/20 Page 4 of 4 PagelD #: 61

the wet floor safety sign when set out on a floor, a power supply solar charged battery
pack, a motion sensor, at least one rotating camera disposed in one of said at least two
rigid panels for transmitting visual images to a video recorder, an audible attention:
getting, voice box. device, @ molsture sensor, multiple flashing warning lights running
vertically along an entire length of two side edges of said at least two rigid panels, a
mother board or microprocessor, and a keypad.

We are also aware that on March 9 the Court denied your motion for leave to proceed in forma pauperis
and has ordered that “{njo further action will be taken on this patent infringement matter until the filing
fee has been paid” by you. [Dkt. No. 6] Given all these circumstances, we urge you to contact a lawyer to
discuss the advisability of proceeding any further with your claim against Chain Vault, especially given
the possibility under the faw that you could ultimately be responsible for reimbursing Chain Vault for any
attorney’s fees and costs it incurs in the matter.

The foregoing is without any admission of any liability or prejudice to our client’s rights and defenses, all
of which are expressly reserved.

Sincerely,
PROCOPIO, CORY, HARGREAVES & SAVITCH LLP

 

J. Christopher Jaczko

2 procopio.com
DOCS 3994097.

Cory

 
